The opinion of the court was delivered by
McEnery, J.
The accused was indicted for horse stealing. He gave bond for his appearance. This bond was forfeited. On the last day of the term at which he was to appear he was surrendered by the surety on his bond.
The surety took a rule on the district attorney to show cause why the forfeiture should not be set aside. The rule was discharged. The surety appealed.
Pending this appeal the defendant was convicted and is now serving the sentence imposed upon him at hard labor.
*1446This fact appears from the certificate of the trial judge filed in this case.
The judgment appealed from must therefore be reversed. Lafleur vs. Mouton, 8 An. 489; State vs. Hamill, 6 An. 259.
It is therefore ordered, adjudged and decreed that the judgment appealed from be annulled, avoided and reversed, and the surety on the appearance bond be discharged.